—Appeal by the defendant from an amended judgment of the Supreme Court, Queens County (Wong, J.), rendered March 21, 2011, revoking a sentence of probation previously imposed by the same court (Chin-Brandt, J.), upon a finding that she violated a condition thereof, upon her admission, and imposing a sentence of *772imprisonment upon her previous conviction of robbery in the second degree. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which she moves for leave to withdraw as counsel for the appellant.
Ordered that the amended judgment is affirmed.
We are satisfied with the sufficiency of the brief filed by the defendant’s assigned counsel pursuant to Anders v California (386 US 738 [1967]), and, upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is, therefore, granted (see Anders v California, 386 US 738 [1967]; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252 [2011]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Rivera, J.P., Eng, Chambers, Sgroi and Miller, JJ., concur.